ACCEPTED
FILED                                                                                                            04-15-00747-CV
11/23/2015 4:56:31 PM                                                                                FOURTH COURT OF APPEALS
Donna Kay McKinney                                                                                        SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                                 12/3/2015 1:09:46 PM
Accepted By: Brenda Carrillo                                                                                      KEITH HOTTLE
                                                                                                                          CLERK

                                                 CAUSE NO. 2014-CI-17290

              HOPE KELLEY                                     §            IN THE DISTRICT COURT OF
                                                                                               FILED IN
                   Plaintiff,                                 §                         4th COURT OF APPEALS
                                                              §                          SAN ANTONIO, TEXAS
              v.                                              §            BEXAR        12/3/2015
                                                                                    COUNTY,  TEXAS1:09:46 PM
                                                              §                           KEITH E. HOTTLE
              ELIZABETH KING, M.D., and                       §                                 Clerk
              NORTHEAST OB/GYN                                §
              ASSOCIATES, P.L.L.C.                            §
                   Defendants.                                §            224TH JUDICIAL DISTRICT


                                 DEFENDANTS’ NOTICE OF ACCELERATED APPEAL


              TO THE HONORABEL JUDGE OF SAID COURT:

                       COME NOW, ELIZABETH KING, M.D., and NORTHEAST OB/GYN ASSOCIATES,

              P.L.L.C., Defendants, and file this Notice of Accelerated Appeal, and in support thereof, would

              respectfully show the Court the following:

                       1.      Defendants,    ELIZABETH       KING,     M.D.,    and    NORTHEAST    OB/GYN

              ASSOCIATES, P.L.L.C., filed a Motion to Dismiss Plaintiff’s medical malpractice case pursuant

              to TEX. CIV. PRAC. & REM. CODE §74.351.

                       2.      On July 16, 2015, the Court granted Plaintiff a 30-day to extension pursuant to

              §74.351(c) to cure deficiencies in her expert report.

                       3.      Plaintiff file a report from the same expert on July 30, 2015.

                       4.      Defendants,    ELIZABETH       KING,     M.D.,    and    NORTHEAST    OB/GYN

              ASSOCIATES, P.L.L.C., filed a Second Motion to Dismiss pursuant to TEX. CIV. PRAC. & REM.

              CODE §74.351 on August 17, 2015.

                       5.      On November 2, 2015, the Court denied Defendants, ELIZABETH KING, M.D.,

              and NORTHEAST OB/GYN ASSOCIATES, P.L.L.C.’s Second Motion to Dismiss.
       6.      Pursuant to TEX. CIV. PRAC. & REM. CODE §51.014(a)(9), Defendants bring this

interlocutory appeal of the Court’s November 2, 2015 Order denying their Chapter 74 Motion to

Dismiss.

       7.      Defendants desire to appeal the Court’s ruling. Defendants hereby appeal the

Court’s ruling to the 4th Court of Appeals in San Antonio, Texas.

       8.      This appeal is accelerated pursuant to TEX. R. APP. P. 28.1.             Further,

commencement of the trial of this case is stayed pursuant to TEX. CIV. PRAC. & REM. CODE

§51.014(b).

       9.      This Notice of Appeal has been filed within twenty (20) days of the Court signing

the Order denying Defendants’ Motion to Dismiss and is, therefore, timely for purposes of

accelerating this appeal.

       10.     All counsel of record are being provided with copies of this Notice.

                                             Respectfully submitted,

                                             UZICK & ONCKEN, P.C.




                                             By: ____________________________________
                                                    J. Kevin Oncken
                                                    State Bar No. 15280050
                                                    Roger A. Berger
                                                    State Bar No. 02192400
                                                    238 Westcott
                                                    Houston, Texas 77007
                                                    Tel: 713-869-2900
                                                    Fax: 713-869-6699
                                                    Email: kevin@unolaw.com
                                                    Email: rberger@uzickoncken.com

                                             ATTORNEYS FOR DEFENDANTS,
                                             ELIZABETH KING, M.D., and NORTHEAST
                                             OB/GYN ASSOCIATES, P.L.L.C.
                               CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing Defendants’ Notice of
Accelerated Appeal has been forwarded to Plaintiff’s counsel of record by facsimile transmission
on this the 23rd day of November, 2015.




                                            __________________________________________
                                                  Roger A. Berger




                                                             Defendants’ Notice of Accelerated Appeal
                                                                                               Page 3
REQUEST NO. 18
REQUEST NO. 19
                                      CAUSE NO. 2014-CI-17290
 HOPE KELLEY                                          §                      IN THE DISTRICT COURT
                                                      §
                                                      §
 v.                                                   §
                                                                             224™ JUDICIAL DISTRICT
 ELIZABETH KING, M.D. AND                             §
 NORTHEAST OB/GYN ASSOCIATES,                         §
 PLLC                                                 §                        BEXAR COUNTY, TEXAS

                     ORDER DENYING DEFENDANTS' SECOND MOTION TO
                          DISMISS PURSUANT TO CHAPTER 74.351

       BE IT REMEMBERED that on the 13th day of October, 2015, came on to be heard Defendants',
Elizabeth King, M.D. and Northeast OB/GYN Associates, P.L.L.C., Second Motion to Dismiss Pursuant to
Chapter 74.3 51, and the Court, having considered the objections and motion, along with Plaintiff's response and
the arguments and testimony of counsel, is of the opinion that Defendants' motion should be denied.
       It is therefore, ORDERED, ADJUDGED and DECREED that Defendants', Elizabeth King, M.D. and
Northeast OB/GYN Associates, P.L.L.C., Second Motion to Dismiss Pursuant to Chapter 74.351 is, in all things,
DENIED.
       SIGNED this -
                                      NOV 2 2015
                         - - day of'- - - - - -, 2015.
                                                                  M\ch ae\ E. Mei'/\
                                                                  Presiding Judge ·.
                                                                  37th District court
                                                                  ..., "> )( 'iH c ounty. Texas
                                                       HONORABLE MICHAEL MERY



APPROVED AS TO FORM:

 LAW OFFICE OF HOW ARD E. DAVIS, P.C.                      UZICK & ONCKEN, P.C.


By:
      ~Davis
            /fi L _                                        By:     d)£2_'1_
                                                                 -~-J._K_e_v-in_O_,,__k,.,,.e~n-o~z-r~9~2-y_u_o_ _ _
State Bar No. 05497500                                     State Bar No. 15280050
6655 First Park Ten Blvd., Suite 250                       238 Westcott
San Antonio, Texas 78213                                   Houston, Texas 77007
Telephone: (210) 738-8080                                  Telephone: (713) 869-2900
Facsimile: (210) 738-8088                                  Facsimile: (713) 869-6699
e-mail: irish-x@att.net                                    e-mail: kevin@unolaw.com
ATTORNEY FOR PLAINTIFF                                     ATTORNEY FOR DEFENDANTS